IN THE COURT OF APPEALS OF IOWA

                              No. 4-043 / 13-0290
                              Filed April 16, 2014

TERRY L. SCHMIDT,
    Petitioner-Appellee,

vs.

CITY OF SIOUX CITY,
      Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Jeffrey A.

Neary, Judge.



      The City of Sioux City appeals from the district court order sustaining writs

of certiorari in favor of Terry Schmidt. AFFIRMED IN PART, REVERSED IN

PART, AND REMANDED WITH DIRECTIONS.



      Connie E. Antsey, Assistant City Attorney, Sioux City, for appellant.

      Dennis M. McElwain of Smith & McElwain Law Office, Sioux City, for

appellee.



      Considered by Potterfield, P.J., Bower, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                           2



MILLER, S.J.

       The City of Sioux City appeals from the district court order sustaining writs

of certiorari in favor of Terry Schmidt on his claim the city acted illegally in

refusing to pay medical expenses for treatment of injuries he incurred while

employed by the city as a firefighter, as required under Iowa Code section 411.15

(2013).1 The city alleges the district court acted beyond the scope of its authority

in ordering payment of the medical expenses.            In the alternative, it argues

substantial evidence supports its denial of benefits because Schmidt’s medical

expenses are not related to the injury he suffered while employed by the city.

Because we agree the district court’s order went beyond its authority, we reverse

in part and remand with directions.

       I. Background Facts and Proceedings.

       Schmidt was a captain of the Sioux City Fire Department. In 1995, he

developed a heart condition.        He applied and was approved for disability

retirement under Iowa Code chapter 411 due to “coronary artery disease” and

retired in August 1996.

       By March 2008 Schmidt had developed pain in his legs.                  He was

diagnosed as having “disabling claudication.”               Schmidt underwent an

angioplasty, with stenting of his common iliac arteries.         Pursuant to section

411.15, which requires cities to provide medical care for firefighters who incur

injury or disease in the performance of their duties, the city paid medical

expenses associated with this evaluation and treatment.


1
  No substantive difference exists in the relevant current code sections and those in
force at the time the action arose. Therefore, all references are to the 2013 Iowa Code.
                                           3



          In 2009 Schmidt suffered a stroke in his left parietal lobe. He submitted

his related medical bills to the city for payment pursuant to section 411.15. The

city, acting by its risk manager, reviewed the medical records related to

Schmidt’s stroke and treatment. It obtained an independent review of Schmidt’s

medical records by Dr. Jeff Luther, who opined that Schmidt’s coronary artery

disease was not the cause of his stroke. The city also contacted a staff member

at Iowa’s Fire and Police Retirement System, who opined that a stroke is not a

“heart disease.” The city denied Schmidt’s claim. In doing so it did not seek or

obtain opinions from Schmidt’s treating physicians as to the cause of the stroke,

nor did it offer Schmidt an opportunity to respond to Dr. Luther’s opinion.

Schmidt filed a petition for a writ of certiorari in October 2009, challenging the

denial.

          By August 2011, with the first certiorari action still pending, Schmidt had

again developed pain in his legs. Test results suggested in-stent restenosis.

Schmidt underwent angiography. The stent on the right was successfully dilated.

The stent on the left and the left iliac artery were found to be totally occluded.

Schmidt was referred for further evaluation and possible surgical intervention.

          Schmidt submitted his new medical bills to the city for payment. The city

denied payment.        The denial was based on the risk manager’s review of

Schmidt’s 1996 disability evaluation by the University of Iowa Hospitals and

Clinics, the prior opinion from Dr. Luther, and the earlier opinion from the Fire

and Police Retirement System. The city again did not seek or obtain opinions

from Schmidt’s treating physicians or offer Schmidt an opportunity to present
                                         4



additional evidence. In September 2011 Schmidt filed a second petition for a writ

of certiorari.

       The parties agreed to consolidate the actions for hearing, and on January

28, 2013, the district court entered its order. The court concluded the city’s

failure to utilize a procedure to allow Schmidt to present information or evidence

violated his due process rights. It further held the city acted arbitrarily in not

providing Schmidt with substantive and procedural due process, in unilaterally

basing its determination on Dr. Luther’s opinion, and in ignoring “the far more

credible evidence made available by the Petitioner in the form of his treating

physicians’ opinions as to the causal relationship between coronary artery

disease and the medical treatment provided the Petitioner.” It ordered the city to

pay Schmidt’s medical expenses.

       II. Scope of Review.

       On appeal from a district court’s judgment in a certiorari proceeding, our

review is limited to the correction of errors at law. O’Malley v. Gundermann, 618

N.W.2d 286, 290 (Iowa 2000).

       III. Analysis.

       A writ of certiorari lies where an inferior tribunal, board, or official

exceeded its proper jurisdiction in exercising its judicial functions or otherwise

acted illegally. Waddell v. Brooke, 684 N.W.2d 185, 189 (Iowa 2004). The party

seeking the writ has the burden of proof. Id. “The court’s function is not to

review findings of fact by a lower tribunal, board, or officer having jurisdiction of
                                           5



the matter if sustained by any competent and substantial evidence, unless it

otherwise acted illegally.” Id.

       The city alleges the district court exceeded the scope of its authority in

ordering it to pay Schmidt’s medical expenses.             The city argues that by

determining the merits of Schmidt’s claim, the district court impermissibly made a

factual determination. In the alternative, it argues there is substantial evidence to

support the denials of payment.

       In its order, the district court noted the city failed to offer Schmidt an

opportunity to respond to the independent medical opinion or otherwise present

evidence to support his claim for medical benefits. The court determined the city

thereby denied Schmidt due process.              The city does not dispute this

determination.

       The court did not, however, then merely sustain the writs of certiorari and

remand the matters to the city to provide the process the court had found lacking

and decide the matters anew. See Iowa R. Civ. P. 1.1411.2 The court instead

went further and considered evidence that was not before the city in making the

city’s decisions,3 relied in large part on that evidence and found that Schmidt’s




2
  This rule states:
        Unless otherwise provided by statute, the judgment on certiorari shall be
        limited to annulling the writ or to sustaining it, in whole or in part, to the
        extent the proceedings below were illegal or in excess of jurisdiction. The
        judgment shall prescribe the manner in which either party may proceed,
        and shall not substitute a different or amended decree or order for that
        being reviewed.
3
  This evidence included a July 26, 2011 letter from Dr. Stavens, Plaintiff’s Exhibit 6.
This letter addressed the “central question” of whether Schmidt’s stroke was related to
his coronary artery disease (but also discussed whether his coronary artery disease,
stroke, and peripheral artery disease were all related to the same conditions and
                                             6



claims were for medical care to be provided pursuant to section 411.15; and

ordered the city to pay the medical expenses in each instance.

       Because the city acted illegally by failing to provide Schmidt with due

process, the district court correctly sustained the writs of certiorari. We conclude,

however, that in proceeding as it did to substitute different decrees or orders for

those being reviewed, it overstepped the bounds of its authority. The proper

course of action was to then remand the matters to the city with directions to

provide Schmidt the opportunity to offer evidence on the question of whether his

medical expenses were for treatment of injuries he incurred while in the

performance of his duties as a city firefighter. After any such evidence, and any

other evidence found to be appropriate, is added to the records previously made,

new determinations should be made on the question of whether Schmidt’s

medical expenses qualify under section 411.15.4

       We affirm the sustaining of the writs of certiorari, reverse remainder of the

district court’s January 28, 2013 decree or order, and remand to the district court

for entry of an order consistent with this opinion.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH

DIRECTIONS.




factors). This letter, written almost two years after the city’s first denial, could not have
been considered by the city in making that denial. Further, there is no evidence that this
letter by Dr. Stavens was before the city in making its second denial.
        This evidence also included an October 1, 2012 letter from Dr. Morris, Plaintiff’s
Exhibit 18, a letter dated more than a year after the city’s second denial.
4
  While Schmidt raises a question about the city’s ability to be impartial, we cannot
presume that on remand the city will not provide an impartial decision maker.